Stephens, P. J.
The Supreme Court on certiorari having reversed the judgment of this court affirming the judgment of the city court of Decatur in Sovereign Gamp W. O. W. v. Hart, 57 Ga. App, 727 (196 S. E. 83), and it being necessary to put this judgment into effect that the judgment of the city court of Decatur in that case be reversed, it is hereby ordered that the judgment of affirmance heretofore rendered be vacated, and that the judgment of the city court of Decatur be

Reversed.

Sullon and Felton, JJ., concur.